Title: To Thomas Jefferson from United States Senate, 28 January 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United StatesJanuary 28th. 1806.
                        
                        The Senate resumed the consideration of the message of the President of the United States, of 23d Dec. last,
                            and the nomination of J.W. Gurley and J. Griffin contained therein;
                        Whereupon,
                        Resolved, that the Senate do not advise and consent to the appointment of J.W. Gurley.
                        Ordered, that the further consideration of the nomination of J. Griffin be postponed.
                  Jan 30. 1806
                        On motion,
                        Ordered, that the secretary make return on all the nominations of the President of the United States, that
                            have been acted on by the Senate, to the present day inclusive.
                        Attest.
                        
                            Sam. A Otis Secretary.
                        
                    